In a child neglect proceeding, the appeal is from an order of the Family Court, Kings County (Deutsch, J.), dated March 11, 1982, which dismissed the petition. Order affirmed, without costs or disbursements. We agree with the Family Court that the petitioner failed to sustain his burden. Petitioner was required to show that Richard’s grandmother neglected the child by subjecting him to excessive corporal *898punishment. He failed in this task. However, it is clear that the child, who is emotionally handicapped, is in immediate need of therapy as offered by the Bureau of Child Welfare. Hence, we urge the grandmother and the bureau to co-operate with each other in providing Richard with the necessary treatment as promptly as possible. Mollen, P. J., Niehoff, Rubin and Boyers, JJ., concur.